DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1.  In particular, Applicant asserts that the cited references fail to disclose “wherein the controller actuates the fluorescence source and the visible source to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength; and  wherein the image sensor senses data for generating  fluorescence frame sensed in response to an emission by the fluorescence source and a visible frame sensed in response to an emission by the visible source”.(See [0036] - color image is obtained by combining three, successive images taken with red. green and blue light pulses; and [0039] - reference light pulses must occur during two of the three normal illumination pulse periods for the autofluorescence and reference images to be properly acquired)
In response, the Examiner respectfully disagrees. After further evaluation, Examiner submits that Fulghum discloses:
1.  “wherein the controller actuates the fluorescence source and the visible source to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength.” in Figure 3, and ¶¶ [0036] 
2. “wherein the image sensor senses data for generating  fluorescence frame sensed in response to an emission by the fluorescence source and a visible frame sensed in response to an emission by the visible source in ” ¶¶ [0036] and [0038] wherein  Fulghum reveals that color image is obtained by combining three, successive images taken with red. green and blue light pulses and that auto fluorescence and reference images are properly acquired during the occurrence of the excitation and reference light pulses.

Additionally, Applicant argues that dependent claims 2-27 are allowable for their dependence on an allowable claim. For the reasons discussed above, this is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 14-15, 20-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2014/0,163,319) (hereafter referenced as Blanquart) in view of Henley et al.  (US 2014/0,288,373) (hereafter referenced as Henley) and further in view of Fulghum (US 2002/0161282 Al)) (hereafter referenced as Fulghum).
Regarding claim 1, Blanquart discloses a system comprising: a coherent light source that emits pulses of coherent light (emit electromagnetic radiation in the form of a laser which may be pulsed, par.45),wherein the coherent light source comprises a plurality of electromagnetic radiation sources (a red light source, a green light source and a blue light source. in FIG. 32 and ¶ [0169), wherein the plurality of electromagnetic radiation sources comprises a visible source that emits a visible wavelength of electromagnetic radiation  (a red light source, a green light source and a blue light source. in FIG. 32 and ¶ [0169),
 a fiber optic bundle for communicating electromagnetic radiation from the coherent light source (fiber optic, par.169); 
an image sensor (sensors, par.3) comprising a pixel array (pixel array 120, Fig.1) for sensing electromagnetic radiation; and
a controller in electronic communication with the coherent light source and the image sensor and configured to synchronize timing of the coherent light source and the image sensor (synchronize the emitter and the imaging sensor, claim 78);
However, Blanquart does not explicitly disclose a vibrating mechanism attached to the fiber optic bundle.
In the similar field of endeavor, Henley discloses a vibrating mechanism attached to the fiber optic bundle (attaching a vibrating mechanism to the fiber optic bundle, par.21), in order to remove speckle from a coherent light source (par.21).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a 
However, Blanquart and Henley still do not disclose a fluorescence source that emits a fluorescence excitation wavelength of electromagnetic radiation;; wherein the controller actuates the fluorescence source and the visible source to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength; and wherein the image sensor senses data for generating  fluorescence frame sensed in response to an emission by the fluorescence source and a visible frame sensed in response to an emission by the visible source.
In the similar field of endeavor, Fulghum discloses disclose a fluorescence  source that emits a fluorescence excitation wavelength of electromagnetic radiation (See [0028] - fluorescence excitation light) ; wherein the controller actuates the fluorescence source and the visible source to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength; (See Figure 3, and ¶¶ [0036] and [0038] – the computer 334  sends out  a signal on the shutter trigger line 315 to shutter 314 on the normal illumination source, generating  pulses of the visible wavelength,  and to the shutter 343 on the excitation/reference light source,  generating pulses on pulses of the fluorescence excitation wavelength).  
wherein the image sensor senses data for generating  fluorescence frame sensed in response to an emission by the fluorescence source and a visible frame sensed in response to an emission by the visible source”.(See [0036] - color image is obtained by combining three, successive images taken with red. green and blue light pulses; and [0039] - reference light pulses must occur during two of the three normal illumination pulse periods for the autofluorescence and reference images to be properly acquired. See also claim 6 and 9))
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings disclosed by Blanquart and Henley to add the teachings of Fulghum as above, in order to allows broadband collection of the resulting tissue autofluorescence from blue to red wavelengths, resulting in sufficient light for effective video signals without the need for additional image intensification. (Fulghum, [0028]).
Regarding claim 2, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 3, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced (causing the light to lose coherence momentarily as the geometry of its path is changed; and substantially removing any speckle from the frame of the surgical site, claim 12).
Regarding claim 4, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 3). Henley further discloses wherein the controller is further configured 
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 5, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Henley further discloses a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle (The first sleeve 178a and the second sleeve 178b may be used for attaching a first fiber optic bundle 160a and a second fiber optic bundle 160b, par.25); and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30); wherein the housing of the vibrating mechanism is attached to the sleeve (Fig.2).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 6, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 5). Henley further discloses wherein the vibrating mechanism (vibrating device 174, Fig.2) is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion (first fiber optic bundle 160a, Fig.2) and the second fiber optic portion (second fiber optic bundle 160b, Fig.2).

Regarding claim 7, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of coherent light of the pulses of coherent light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of coherent light is changed by vibration of the vibrating mechanism (causing the light to lose coherence momentarily as the geometry of its path is changed, claim 12).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 10, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Henley further discloses wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame generated by the image sensor is substantially removed (The introduction of the vibration or vibration stimulus to the fiber optic bundle 160 introduces a series of changes in path geometry. The series of changes should be performed at a high enough frequency so that the observable speckle pattern may be substantially eliminated or removed, par.26).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 11, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the image sensor is configured to generate a plurality of exposure frames (Red, green and Blue Frames, Fig.14), and wherein each of the plurality of exposure frames corresponds to a pulse of coherent light emitted by the coherent light source.
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 12, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 11). Blanquart further discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period (Sensor Readout 200, Fig.2A) of the pixel array, and wherein the readout period is a duration of time when active pixels in the pixel array are read.
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 14, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the coherent light source is configured to emit, during a pulse duration, a plurality of sub-pulses of coherent light having a sub-duration shorter than the pulse duration (Fig.7D).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 15, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein one or more of the pulses of 
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 20, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the controller is configured to synchronize timing of the pulses of coherent light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (The time between the last row readout and the next readout cycle may be called the blanking time 216, par.64).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 21, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein two or more pulses of coherent light emitted by the coherent light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Fig.22).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 22, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the image sensor comprises a 
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 23, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the coherent light source is configured to emit a sequence of pulses of coherent light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of coherent light (Fig.6 and Fig.14).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.
Regarding claim 24, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses, and wherein the coherent light source repeats the pattern (pulse cycle pattern, par.76).
Blanquart does not explicit discloses a pattern comprising the pulses of the fluorescence excitation wavelength and the pulses of the visible wavelength.
However, In the similar field of endeavor, Fulghum discloses a pattern comprising the pulses of the fluorescence excitation wavelength and the pulses of the visible wavelength; (See Figure 3, and ¶¶ [0036] and [0038] – the computer 334  sends out  a signal on the shutter trigger line 315 to shutter 314 on the normal illumination source, generating  pulses of the visible wavelength,  and to the shutter 343 on the excitation/reference light source,  generating pulses on pulses of the fluorescence excitation wavelength.  

Regarding claim 27, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). In addition, Blanquart discloses further comprising a filter (a mechanical shutter and filters to create pulsed color light, par.167) that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (Infrared (IR) mentioned in par.172 has a wavelength 780-1000 nm).
The motivation for combining Blanquart and Henley and Fulghum n has been discussed in connection with claim 1, above.

Claims 8, 9, 13, 16-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, Fulghum, and further in view of Austin et al.  (US 2018/0,368,656)) (hereafter referenced as Austin).
Regarding claim 8, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein each of the plurality of electromagnetic radiation sources of the coherent light source is a laser bundle comprising a plurality of laser units, wherein the plurality of electromagnetic radiation sources comprises (electromagnetic emitter may be a laser or LED emitter, par.87):
a visible bundle for emitting the visible wavelength of electromagnetic radiation (See 
Red Laser T3, Fig.1; Green Laser T1, Fig.1; and Blue Laser T2 Fig.1); 
Blanquart does not explicitly discloses a fluorescence bundle for emitting the fluorescence excitation wavelength of electromagnetic radiation.

Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart, Henley and Fulghum by injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence.
Regarding claim 9, Blanquart, Henley and Fulghum disclose everything claimed as applied above (see claim 8). 
Blanquart does not explicitly discloses system of claim 8, wherein the fluorescence bundle for emitting the fluorescence excitation wavelength emits electromagnetic within a wavelength range from about 770 nm to about 795 nm.
However, Austin s system of claim 8, wherein the fluorescence bundle for emitting the fluorescence excitation wavelength emits of electromagnetic radiation comprises a fluorescence bundle for emitting electromagnetic within a wavelength range from about 770 nm to about 795 radiation having the wavelength from about 770 nm to about 790 nm.. (In some embodiments, the wavelength of fluorescent emission is in the infrared, par.1345).
The motivation for combining Blanquart and Henley, Fulghum and Austin has been discussed in connection with claim 8, above.
Regarding claim 13, Blanquart, Henley and Fulghum teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose, wherein the fluorescence 
In the similar field of endeavor, Austin discloses wherein the fluorescence excitation wavelength comprises electromagnetic radiation within a wavelength range comprising 770nm to 795 nm (In some embodiments, the wavelength of fluorescent emission is in the infrared, par.1345), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart, Henley and Fulghum by injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence.
Regarding claim 16, Blanquart, Henley and Fulghum teach everything claimed as applied above (see claim 1). 
However, Blanquart does not explicitly disclose wherein the controller is configured to provide the fluorescence frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence frame. 
In the similar field of endeavor, Austin discloses and wherein the controller is configured to provide the fluorescence frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence frame (enable the fluorescing tissue to be visible, par.1347, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 

Regarding claim 17, Blanquart, Henley and Fulghum and Austin teach everything claimed as applied above (see claim 16). Austin further teaches wherein the fluorescence excitation emission comprises electromagnetic radiation within a wavelength range comprising 770 nm to 795 nm (the wavelength of fluorescent emission is in the infrared, par.1345).
The motivation for combining Blanquart and Henley, Fulghum and Austin has been discussed in connection with claim 8, above.
Regarding claim 18, Blanquart, Henley and Fulghum and Austin teach everything claimed as applied above (see claim 16). Austin further teaches wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (such superimposed images can advantageously show margins between healthy and unhealthy tissue, par.1363).
The motivation for combining Blanquart and Henley, Fulghum and Austin has been discussed in connection with claim 8, above.
Regarding claim 19, Blanquart, Henley and Fulghum and Austin teach everything claimed as applied above (see claim 18). Austin further teaches wherein the structure comprises 
The motivation for combining Blanquart and Henley, Fulghum and Austin has been discussed in connection with claim 8, above.
Regarding claim 25, Blanquart, Henley and Fulghum teach everything claimed as applied above (see claim 1). Blanquart further teaches wherein the visible frame processed to generate a Red-Green-Blue (RGB) image frame comprising ((Red, Blue and Green Laser Pulses, Fig.7A-7D), such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength can be processed to generate a Red-Green-Blue (RGB) image frame (Red, Green and Blue Frames, Fig.14). 
However, Blanquart, does not teach comprising an overlaying fluorescence imaging data into RGB image, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises electromagnetic radiation having the wavelength from about 770 nm to about 795.
In the similar field of endeavor, Austin discloses a coherence light comprising a an overlaying fluorescence imaging data into RGB image (These fluorescence images may be viewed superimposed on images of the surgical site not based on fluorescence, par.1345), wherein the fluorescence excitation wavelength of electromagnetic radiation comprises electromagnetic radiation having the wavelength from about 770 nm to about 795 (the wavelength of fluorescent emission is in the infrared, par.1345), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart, Henley and .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, Fulghum, further in view Austin, and further in view of Stokes et al.  (US 2019/0,125,454) (hereafter referenced as Stokes).
Regarding claim 26, Blanquart, Henley and Fulghum teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of coherent light comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and the fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.
In the similar field of endeavor, Stokes discloses wherein at least a portion of the pulses of coherent light comprise a luminance emission, a red chrominance emission, a blue chrominance emission (Y(luminance pulse), Cb (Cb(ChromaBlue) and Cr(ChroamRed), par.1385), such that reflected electromagnetic radiation sensed by the pixel array (pixel array, par.1385) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, in order to better resolution in luminance having YCbCr emission rather than RGB emission (par.1383).

However, Blanquart, Henley and Fulghum and Stokes still do not teach a fluorescence excitation emission which can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.
In analogous field of endeavor, Austin teaches a fluorescence excitation emission (injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, par.1345) which can be processed to generate a YCbCr image frame comprising an overlay (These fluorescence images may be viewed superimposed on images of the surgical site not based on fluorescence, par.1345) of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm (In some embodiments, the wavelength of fluorescent emission is in the infrared, par.1345), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart, Henley and Fulghum by injecting fluorescent chemical and illuminating the area with light that will induce .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 12-16, 18 and 21-25 of copending Application No. 16/799,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of copending Application No. 16/799,212 is further limiting of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486